Citation Nr: 0605413	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence to reopen a claim for 
entitlement to service connection for a right eye disability 
has been submitted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO reopened a 
previously denied claim for service connection for a right 
eye disability, but then denied this claim on its merits.  

The veteran appealed, and in March 2005, the Board denied the 
claim.  The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2005, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's March 2005 
decision.  That same month, the Court issued an Order 
vacating the March 2005 Board decision.  


FINDINGS OF FACT

1.  By rating decision of October 1956, the RO denied 
entitlement to service connection for a right eye disability 
and properly notified the veteran of this determination and 
his appellate rights.  He failed to perfect an appeal of this 
decision.

2.  The additional evidence added to the record since October 
1956 is not new and material as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a right eye disability.


CONCLUSION OF LAW

Subsequent to the final decision of October 1956 that denied 
entitlement to service connection for a right eye disability, 
new and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The veteran asserts new and material evidence has been 
presented to reopen his claim for service connection for a 
right eye disability.  He argues the following: during 
military service onboard a U.S. Navy ship he was chiseling 
steel when a sliver of metal lodged in his right eye.  The 
sliver was removed by a corpsman.  There was no doctor 
onboard the ship to examine or treat his eye, and the 
corpsman did not record this treatment.  His significant 
change in visual acuity, as noted upon separation from 
service, cannot be attributed to refractive error, especially 
since the visual acuity in his left eye has not changed since 
his release from military service.  See Veteran's notice of 
disagreement, received in November 2003.

As an initial matter, the Board notes that the September 2005 
Joint Motion stated that at the time of the Board's March 
2005 decision, the RO had received medical reports from the 
veteran's health maintenance organization, but that this 
evidence had not been associated with the claims file.  The 
Joint Motion noted that, as this evidence was in VA's 
possession, readjudication was required.  Citing Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Medical reports from 
Kaiser Permanente, dated in June 2001, have been associated 
with the claims file.  In January 2006, the Board received 
the veteran's waiver of initial RO review of this evidence.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 
Fed.Reg 45620 (2001) (The new regulatory definition of new 
and material evidence became effective on August 29, 2001).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran has argued that his current right eye disability 
is the result of an in-service trauma and should be granted 
service connection.  He claimed that during military service 
a metal fragment flew into his right eye and had to be 
removed by a medical corpsman.  He argues that this injury 
led to his current right eye disorders.

On his military entrance examination in January 1952, the 
veteran did not report any history of right eye problems.  
The examination report noted that his eyes were normal and 
his vision was 20/20.  There is no outpatient record of any 
treatment for a right eye injury in the service medical 
records.  He received a separation examination in January 
1955.  His eyes were found to be normal.  However, his vision 
in the right eye was noted to be 20/50.  The summary of 
defects noted defective vision of 20/50 in the right eye that 
was not correctable.  This defect was considered not 
currently disabling.

In August 1956, the veteran filed his original claim for 
entitlement to service connection for a right eye disability.  
He noted that his right eye vision was almost totally lost.  
When questioned on the claims form what treatment he had 
received in service for this disorder, the veteran responded 
that his loss of vision in the right eye had been discovered 
at the time of his examination for release from active duty.

By rating decision of October 1956, the RO denied the 
veteran's claim for entitlement to service connection for a 
right eye disability.  The RO's reasons for this denial were 
"the impairment of vision right eye must be attributed to a 
refractive error, in the absence of any disease or injury in 
service."  The veteran was notified of this decision and his 
appellate rights by letter issued in October 1956. This 
letter was sent to the address reported by the veteran in his 
August 1956 claim.

In February 2003, the veteran requested that his claim for 
entitlement to a right eye disability be reopened.  In July 
2003, the RO denied the claim on the merits.  Regardless of 
the determination reached by the RO, the Board must find that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

The veteran was afforded a VA eye examination in July 2003.  
The examiner noted that he had reviewed the medical history 
contained in the claims file.  Visual acuity in the right eye 
was reported to be 20/50.  Examination of the right cornea 
revealed an old subepithelial nebula scar off the visual axis 
at the 7 o'clock position.  The impressions were corneal 
scar, cataracts consistent with age, and decreased visual 
acuity in the right eye.  The examiner commented:

The patient has visual acuity down to the 
20/50 level in the right eye that cannot 
be totally explained by the minimal lens 
opacification nor off axis corneal scar 
in his right eye.

Finally, due to the lack of documentation 
in his service record as to the date and 
circumstances surrounding the injury, it 
is impossible to determine if this is 
service-connected.

There is no dispute in this case that the October 1956 
decision became final after the veteran was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

The service medical evidence before the RO in October 1956 
noted loss of visual acuity in the right eye.  Examination of 
the eye did not find any evidence of a corneal scar.  The 
veteran's claim in August 1956 failed to report any injury to 
his eye and, in fact, appears to indicate that his vision 
loss was not discovered until his separation examination.  
The only medical evidence received since October 1956 is a 
June 2001 report from Kaiser Permanente, and a VA eye 
examination report dated in July 2003.  The June 2001 Kaiser 
Permanente report shows that the veteran received treatment 
for his vision.  It is somewhat difficult to read, but it 
appears to show that the veteran reported a history of right 
eye trauma during service, with 20/20 vision in his left eye 
and less than 20/20 vision in his right eye, and assessments 
noting astigmatism and a corneal scar.  The July 2003 VA eye 
examination notes decreased visual acuity, corneal scar, and 
cataracts.  However, this examiner noted that there was 
insufficient evidence to find any medical nexus between the 
reported in-service injury and his current eye problems.  In 
fact, this examiner found that the veteran's current eye 
problems could not be totally explained by the minimal lens 
opacification or corneal scar.  

Without medical evidence that associates any current right 
eye disorder with the veteran's claimed in-service episode of 
right eye injury, the evidence received since the October 
1956 determination is merely cumulative of evidence presented 
to the adjudicators at that time.  In other words, the new 
medical evidence would not change the RO's finding that upon 
separation from service, the loss of vision in the right eye 
could be explained by any other etiology than refractive 
error or congenital origin.  In this regard, to the extent it 
may be argued that the July 2003 VA examiner's statement,  
that the veteran's decreased right eye visual acuity "cannot 
be totally explained by the minimal lens opacification nor 
off axis corneal scar in his right eye" can be read to show 
that at least some of his decreased right eye visual acuity 
can be attributed to lens opacification and/or a corneal 
scar, the fact remains that neither lens opacification, nor a 
corneal scar, are shown during service, or for many years 
after service.  Specifically, lens opacification and a 
corneal scar were not found until the July 2003 VA 
examination.  This is about 47 years after separation from 
service.  In addition, the examiner did not indicate that 
either the veteran's lens opacification or his corneal scar 
were related to his service.  

Finally, the Board has considered the veteran's lay 
statements, in which he argues that his current eye disorders 
are related to his service.  However, these statements are 
not new and material evidence, see Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray 
v. Brown, 5 Vet. App. 211 (1993).

Based on this analysis, the Board finds that evidence 
received since the October 1956 decision is cumulative and/or 
not material to the RO's reasons for denial.  In addition, 
the new medical evidence does not raise a reasonable 
possibility of substantiating the claim.  Thus, the veteran's 
claim must be denial as the requisite new and material 
evidence has not been received.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in April 
2003 and May 2004 (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal and the statement of the case 
(SOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC.  In a statement, received in 
January 2006, the veteran indicated that he had no additional 
evidence to submit, and that he desired to have his claim 
adjudicated immediately.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  A current VA 
examination report is of record, and an etiological opinion 
was requested.  A remand for any other development is not 
required as the Board has determined that new and material 
evidence has not been presented.  See 38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(iii).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist 



could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a right eye 
disability has not been received, the claim is denied.


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


